Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 21, 2021

The Court of Appeals hereby passes the following order:

A22A0225. HERSCHEL GERALD BYRD v. THE STATE.

      In 2007, Herschel G. Byrd pleaded guilty to voluntary manslaughter and
possession of a firearm by a convicted felon. Other charges against Byrd were dead-
docketed. In 2019, we affirmed Byrd’s convictions in an unpublished opinion. See
Byrd v. State, Case Nos. A18A1589, A18A1593, Feb. 19, 2019. Byrd has continued
to file numerous motions in the case. In 2020, the trial court entered an “Omnibus
Denial Order,” denying Byrd’s motions due to the case’s dead-docketing. Byrd filed
this direct appeal. We lack jurisdiction.
      This case is controlled by our Supreme Court’s recent decision in Seals v. State,
___ Ga. ___ (860 SE2d 419) (2021), which held that, when a count of the indictment
is dead-docketed, the case remains pending below. So, to pursue an appeal, the
defendant must follow the procedures for an interlocutory appeal, including obtaining
a certificate of immediate review from the trial court and filing an application with
the appellate court. See OCGA § 5-6-34 (b); Seals, ___ Ga. at ___. Because Byrd
failed to follow the interlocutory appeal procedures, this appeal is hereby
DISMISSED for lack of jurisdiction. See Id.; Boyd v. State, 191 Ga. App. 435, 435
(383 SE2d 906) (1989).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/21/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.